Citation Nr: 0520890	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a breast disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to May 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.

The issue of entitlement to service connection for a breast 
disorder will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran incurred post-traumatic stress disorder as a 
result of an in-service traumatic event.

3.  The veteran did not incur a chronic sinus disorder, a 
right knee disorder, or a chronic neck disability during her 
period of active service or as a result of that service.

CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).

2.  A sinus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  A neck disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Post-traumatic stress disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the claim is based upon an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  See 38 C.F.R. § 3.304(f). 

The veteran asserts that she developed post-traumatic stress 
disorder as a result of an in-service sexual assault that 
occurred on June 30, 2000.  Her service medical records 
clearly show that she sought treatment shortly following the 
event and consistently described having been assaulted by a 
fellow serviceman.  Incident reports are also of record to 
corroborate the veteran's account of the stressful event.  
As such, the Board finds that the veteran has a verified in-
service stressor.

The veteran's service medical records reflect a lengthy 
history of psychiatric complaints.  Prior to the in-service 
stressor, the veteran was treated on a regular basis for 
symptoms of a depressive disorder.  Her treatment records 
clearly show, however, that following the June 2000 assault, 
she was diagnosed as having an acute stress disorder.  

Prior to the June 2000 assault, the veteran had stellar 
performance evaluations.  In May 2000, she was described as 
being a valuable and devoted team member by one evaluating 
superior and as a dedicated and energetic team member by 
another.  Following the in-service assault and the events 
surrounding the veteran's reporting of such, her performance 
declined and in October 2000 she was even given a letter of 
reprimand for her behavior.

A Medical Evaluation Board was performed in January 2001 and 
a treating clinical psychologist rendered an Axis I 
diagnosis of post-traumatic stress disorder in response to a 
traumatic incident in June 2000.  In March 2001, the veteran 
underwent Physical Evaluation Board proceedings and was 
determined to have a major depressive disorder with 
associated post-traumatic stress disorder that was incurred 
in the line of duty.  Discharge was recommended as the 
veteran was found unable to perform duties due to her 
medical condition.  The veteran was discharged from active 
service in May 2001. 

The veteran underwent a VA evaluation by a psychologist in 
March 2002 and found not to meet criteria for a diagnosis of 
post-traumatic stress disorder.  Her treatment records dated 
from 2001 through September 2003, however, show diagnosis by 
a treating psychiatrist of post-traumatic stress disorder 
due to the in-service sexual assault.  Additionally, in 
December 2002, Keesler Air Force Base Chief of Mental Health 
Services rendered a diagnosis of post-traumatic stress 
disorder and recommended permanent retirement of the veteran 
due to her psychiatric disabilities.

Given the evidence as outlined above, the Board finds that 
the veteran experienced an in-service stressor and as a 
result of that stressor, she incurred post-traumatic stress 
disorder.  Although she may have experienced psychiatric 
issues prior to the in-service stressor, the record clearly 
shows a change in diagnosis following the stressful event.  
As such, service connection for post-traumatic stress 
disorder is granted.

Sinus disorder, right knee disorder, neck disorder

The veteran asserts that she experienced sinus problems, 
right knee pain and neck pain during her period of service.  
She testified before the Board in December 2003 that she had 
not sought treatment for sinus problems since her discharge 
from service and only treated her periodic sinus symptoms 
with over-the-counter medication; that she had not sought any 
treatment for a right knee disorder since her period of 
active service; and, that she sought treatment once for neck 
pain in the emergency room following  discharge from service.

Service medical records show that the veteran was seen 
numerous times for complaints of congestion, sinus infections 
and bronchitis.  She was treated on each instance for acute 
symptoms and advised to stop smoking cigarettes.  There is no 
evidence of a chronic sinus disability upon discharge from 
service.

Service medical records also show that the veteran complained 
of neck pain on one occasion following a motor vehicle 
accident; she was assessed as having a trapezius strain with 
headache and there is no evidence of follow-up treatment 
and/or chronic neck disability.  There is no evidence of 
complaints of a right knee problem during service.

The veteran underwent VA examination in February 2002 and 
complained of pressure in her temples with headaches every 
three to four months since being stationed at Keesler Air 
Force Base.  She was not congested at the time of the 
examination and there was no evidence of nasal obstruction.  
Her nasal crypts, however, were scarred and slightly 
distorted.  As such, the examiner diagnosed recurrent acute 
rhinosinusitis.

Upon examination in March 2002, the veteran complained of 
occasional sharp pain in her neck with turning movements and 
intermittent right knee pain.  She related that she did not 
experience any functional impairment nor did she require 
treatment for her complaints.  The examiner found no evidence 
of disability upon examination and assessed only cervical 
strain by history and recurrent right knee pain.

Post-service treatment records include references to 
treatment following motor vehicles accidents, but are 
primarily mental health care.  There is no suggestion in 
current treatments of chronic sinus problems, a right knee 
disability and/or a chronic neck disability.


Based on the evidence of record, the Board finds that the 
veteran does not have a chronic sinus disorder, right knee 
disorder or chronic neck disability for which VA compensation 
benefits may be awarded.  It is important to point out that 
pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).  Thus, 
absent medical evidence of current disability, service 
connection for these alleged disorders must be denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 



Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was given in September 2001, which is prior to the 
initial AOJ decision of June 2002.  Thus, it was sent to the 
veteran before the adverse decision by the RO, as required by 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in 
letters dated in September 2001, July 2002, and November 
2002.  Additionally, 38 C.F.R. Section 3.159 was set out 
verbatim in an October 2002 Statement of the Case.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that she was clearly notified of the evidence 
necessary to substantiate her claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Statement of the Case 
gave the veteran notice of the "fourth element" required 
under the VCAA that he should advise VA if there is any other 
evidence or information that will support his claims.  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  The 
Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done -notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording her physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board in 
December 2003.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  





ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for a sinus disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a neck disorder is denied.


REMAND

The evidence of record reveals that the veteran sought 
entitlement to service connection for a breast condition in 
her original application filed in April 2001.  This claim was 
denied in a September 2002 rating decision and there was some 
question as to whether the veteran appealed that decision.  
Thus, a letter was sent to her in November 2002 seeking 
clarification.  

In December 2002, the veteran submitted her VA Form 9, Appeal 
to Board of Veterans' Appeals, perfecting her appeal of the 
issues addressed above.  This document included a reference 
to her appeal of the denial of service connection for a 
breast condition.  As such, the VA Form 9 is accepted as the 
veteran's notice of disagreement with respect to the claim 
regarding her breast condition as the Board is required to 
review all issues which are reasonably raised by a liberal 
reading of the veteran's assertions.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Thus, as per Manlincon, this issue 
must be remanded so that the RO may further consider it and 
cure the procedural defect of not issuing a Statement of the 
Case if the benefits sought cannot be granted.



Therefore, this matter is remanded for the following action:

The RO should consider the issue of 
entitlement to service connection for a 
breast disorder and if the benefits 
sought cannot be granted, a Statement of 
the Case should be issued.  The veteran 
should be informed of the period of time 
within which she must file a substantive 
appeal to perfect her appeal to the Board 
concerning this issue.

The purpose of this REMAND is to cure a procedural defect.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


